Citation Nr: 1703762	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-06 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to a compensable rating for service-connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to June 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a claim for service connection for peripheral neuropathy of the bilateral hands, and which denied a claim for an initial compensable evaluation for service-connected erectile dysfunction.  

In October 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has peripheral neuropathy of the bilateral upper extremities that is related to service-connected disability.

2.  The Veteran's erectile dysfunction is not shown to have been manifested by penile deformity.



`
CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a separate initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §  1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has peripheral neuropathy of his upper extremities that has been caused or aggravated by his service-connected diabetes mellitus, such that service connection is warranted on a secondary basis under 38 C.F.R. § 3.310 (2016).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. §  3.310 (2016).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that in June 2012, the RO granted service connection for diabetes mellitus, type 2, based on the presumptions afforded to veterans who served in the Republic of Vietnam, who are presumed to have been exposed to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  At that time, the RO also granted service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.  38 C.F.R. § 3.310.   

The Veteran's service treatment records, to include examination reports associated with service in the Naval Reserve, dated prior and subsequent to active duty, do not show any relevant treatment, complaints, or diagnoses with regard to peripheral neuropathy of the upper extremities.

As for the post-service medical evidence, it includes a private treatment report, dated in February 2010, which notes a four-year history of diabetes mellitus.  

A VA diabetes sensory motor peripheral neuropathy disability benefits questionnaire (DBQ), dated in July 2011 noted mild numbness in the bilateral upper extremities, and decreased sensation in the hands.  The diagnosis was lower extremity peripheral neuropathy.  The examiner indicated that the was no upper extremity peripheral neuropathy, and concluded that the Veteran's numbness of his hands was more consistent with numbness related to his cervical neck problems.  

Private treatment reports from Scripps, dated between 2011 and 2013, show the following: in 2011, the Veteran was noted to complain of numbness in the fifth fingers of both hands.  The physician indicated that this was likely related to a cervical spine injury during service.  He was noted to have cervical spondylosis, and "diabetes with nephropathy."  In August 2011, and in April 2012, the Veteran was noted to have "suspect" mild early diabetic neuropathy.  

A VA progress note, dated in July 2012, shows that the Veteran complained of numbness and tingling in his hands.  The assessment was peripheral neuropathy likely secondary to long standing diabetes mellitus.  

A VA electromyogram (EMG), dated in September 2013, contains an impression noting minimal evidence of a right ulnar neuropathy, and that the study was within normal limits for the Veteran's age.  The report notes that "most of his symptoms are consistent with a sensory neuropathy."

A VA medical opinion, dated in January 2015, shows that the examiner indicated that the Veteran's records had been reviewed.  The physician concluded that the Veteran's upper extremity neuropathy is less likely as not due to his service-connected diabetes mellitus.  The physician explained the following: diabetic neuropathy is a long-standing complication of poorly-controlled diabetes.  It is an uncommon complication that is rarely seen today due to better recognition and management of diabetes, and improved medication options over the last two decades.  The evidence suggests the Veteran's diabetes has been in good control.  There is no evidence of other complications of diabetes, such as retinopathy, nephropathy, and extensive lower extremity neuropathy.  The Veteran appears to have had diabetes since 2008, as opposed to decades.  His September 2013 EMG did not show significant neuropathy, only mild changes, specifically, only minimal right ulnar neuropathy.  His history is not consistent with upper extremity diabetic neuropathy.  There is no evidence of continuous poor control.  

Reports from Scripps, dated between November 2014 and 2016, contain a number of notations of peripheral neuropathy (the extremities affected are not specified).  This evidence shows that the Veteran's medications for his peripheral neuropathy included Lyrica, and that Elavil was to be considered.  

A statement from a physician at Scripps, Dr. M.S., dated in October 2016, shows that Dr. S states that he had reviewed the Veteran's service medical records and current treatment records.  He states that the Veteran has peripheral neuropathy in his upper extremities.  He concluded that it is more likely than not that the Veteran's peripheral neuropathy is related to his diabetes.  He explained that this condition is frequently associated with diabetes due to microvascular disease caused by diabetes, and the Veteran does not have any other condition that would be a more likely cause.  

The Board finds that service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  The Scripps' reports indicate that the Veteran has been diagnosed with peripheral neuropathy, and that his symptoms are severe enough to require medication.  In addition, the October 2016 opinion from Dr. S is competent and probative evidence in favor of the claim.  Although the Board has considered the September 2013 VA EMG, which indicates that the Veteran has only right ulnar neuropathy, and the January 2015 VA opinion, this evidence is dated prior to most of the aforementioned treatment reports from Scripps.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  In addition, it is unclear if the January 2015 VA physician reviewed these records.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA opinion also appears to contain some errors in the Veteran's medical history.  Specifically, the evidence indicates that the Veteran has a history of diabetes dating to about 2006 (as opposed to 2008).  See July 2011 VA diabetes mellitus DBQ (noting a history of diabetes mellitus to mid-2006).  In addition, contrary to the VA opinion, there is some (albeit relatively old) evidence of diabetic nephropathy.  There is also more recent evidence of peripheral neuropathy of the bilateral lower extremities.  See e.g., August 2011 VA diabetes sensory motor peripheral neuropathy DBQ.  In fact, service connection is in effect for peripheral neuropathy of the bilateral lower extremities.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  See 38 C.F.R. § 3.310.

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



II.  Initial Compensable Evaluation

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected erectile dysfunction.  He argues that he has a penile deformity in the form of a "chordee-type configuration."  See e.g., Veteran's statement, received in May 2013; transcript of Veteran's hearing, held in October 2016.  More specifically, during his October 2016 hearing, he testified that his diabetes mellitus has affected his vascular system, such that half of his penis had less erectile function that the other half, causing a curvature.  

In June 2012, the RO granted service connection for diabetes mellitus, type 2, with erectile dysfunction, evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  The RO stated that if rated separately, a noncompensable (0 percent) evaluation would be assigned for erectile dysfunction.  The RO also granted special monthly compensation for loss of use of a creative organ.  See 38 U.S.C.A. §§ 1114 (k) (West 2014 & Supp. 2015).

The Veteran has appealed the issue of entitlement to an initial compensable evaluation. 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2016). 

With regard to erectile dysfunction, this condition is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522, which pertains to deformity of the penis with loss of erectile power.  This is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under that diagnostic code. 

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115 (b), DC 7522. 

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2016).

Private treatment reports from Scripps, dated beginning in 2011, note erectile function.  An April 2011 report notes that on examination, the penis was normal.  An August 2013 report notes epididymitis, hypogonadism, and a diagnosis of organic impotence.  On examination, there was a normal meatus and glans, and no curvature.  

A VA male reproductive disability benefits questionnaire (DBQ), dated in August 2011, notes the following: the Veteran's claims file had been reviewed.  The Veteran has no history of orchiectomy, renal or voiding dysfunction, or recurrent symptomatic urinary tract or kidney infection, due to his condition.  His erectile dysfunction is due to his diabetes mellitus, type 2.  He is unable to achieve an erection sufficient for penetration and ejaculation (with medication).  On examination, the penis, testes, and epididymis were normal.  The diagnosis was erectile dysfunction, with a date of diagnosis of 2009.  

A VA male reproductive DBQ, dated in May 2014, notes the following: the Veteran's claims file had been reviewed.  The Veteran has no history of orchiectomy, or renal or voiding dysfunction due to his condition.  He has erectile dysfunction due to diabetes mellitus.  He is unable to achieve an erection sufficient for penetration and ejaculation.  On examination, the penis, testes, and epididymis were normal.  The diagnosis was erectile dysfunction, with a date of diagnosis of 2014.  The examiner noted, "Penile deformity cannot be detected during the current examination.  It appears with erection as per history."

The Veteran asserts that he has a penile deformity.  During his October 2016 hearing, the Veteran, who is a physician, testified that he experienced a chordee deformity between about 2008 and 2012.  He stated that he currently has no erectile function whatsoever," and that, "the opportunity to demonstrate to the Board is past.  Like that ship has sailed."  
 
The Board finds that the claim must be denied.  The Veteran has been diagnosed with impotence, and loss of erectile power (erectile dysfunction).  The Veteran filed his claim in February 2011, and the period during which he asserts that he experienced a "chordee deformity," i.e., between 2008 and 2012, is primarily outside of the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  In addition, there is simply no objective medical evidence of the claimed condition at any time during the appeal period, to include the period between 2011 and 2012.  The Veteran's VA examinations in July 2011 and May 2014 were normal in all relevant aspects.  With regard to his assertion of symptoms between 2008 and 2012, none of the VA or non-VA medical evidence dated during this time (or thereafter) shows that the Veteran complained of symptoms involving a curvature of his penis, or any other deformity consistent with his claim.  See e.g., August 2011 VA male reproductive DBQ; August 2011 Scripps report.  In addition, the medical evidence during the entire time on appeal does not contain any findings to show that he has pathology involving a curvature or deformity of his penis, or show that he was diagnosed with a relevant disease process, including, but not limited to, Peyronie's disease, or a chordee-type configuration.  The Board has considered the Veteran's medical training and his testimony, however, the contemporaneously generated medical evidence is found to be more probative, and to weigh against the claim.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Specifically, a physical examination during the time in question when the Veteran asserts that the deformity was present found the Veteran's penis to be normal. 

Where both loss of erectile power and deformity are not demonstrated, a noncompensable evaluation will be assigned.  As no penile deformity has been shown, the Board finds that the Veteran is not entitled to an initial compensable evaluation.  38 C.F.R. § 4.31.  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran is entitled to an initial compensable evaluation for erectile dysfunction.

The Board has considered the Veteran's statements that he should be entitled to an initial compensable evaluation.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his genitourinary symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial compensable evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an initial compensable evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an initial compensable evaluation is warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The RO clearly based its evaluation on the appropriate rating criteria.  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the Veteran does not contend, and the evidence of record does not suggest, that the disability in issue has caused him to miss work, or has resulted in any hospitalization during the time period on appeal. The Veteran has reported that he is retired.  See e.g., May 2013 VA examination report.  There is no evidence of time lost from work, or hospitalization, due to the disability in issue, nor are there "other factors" shown to warrant an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

III.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded two reproductive examinations.  Additionally, the Veteran testified at a Board hearing.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.

An initial compensable evaluation for erectile dysfunction is denied.  


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


